Citation Nr: 1012102	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from December 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2006 the Veteran testified before a Veterans Law 
Judge at a Travel Board hearing in Houston, Texas.  The 
transcript of that hearing has been associated with the 
claims file.

A March 2007 Board decision found that new and material 
evidence had been submitted to reopen previously denied 
claims of entitlement to service connection for hearing loss, 
tinnitus, a bilateral knee disorder, and a bilateral ankle 
disorder since a prior RO denial in June 2000; but de novo 
review was deferred pending further development.  

An October 2007 rating decision granted service connection 
for bilateral hearing loss and for tinnitus and assigned 
initial disability ratings, respectively, of 40 percent and 
10 percent, from April 24, 2003 (date of receipt of the 
application to reopen those claims).  These awards of service 
connection are a complete grant of the benefits sought and, 
thus, those matters are no longer in appellate status. 

In September 2008, the Veteran was informed that the Veterans 
Law Judge that presided over his August 2006 hearing was no 
longer at the Board, and that he had a right to another 
hearing conducted by another judge who would ultimately 
decide his appeal.  The letter explained that if the Veteran 
did not respond within 30 days, the Board would assume he did 
not want another hearing.  The Veteran did not respond.  

In November 2008 the case was again remanded for further 
development, including acquisition of private medical 
records.  Unfortunately, regarding the right knee and left 
ankle claims, further action is necessary to comply with the 
Board's 2008 remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998).

The issues of service connection for a right knee disorder 
and a left ankle disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The Veteran's current left knee and right ankle disorders are 
linked by probative medical evidence to his active service.


CONCLUSIONS OF LAW

1.  A chronic left knee disability (diagnosed as severe 
posttraumatic arthritis of the left knee) was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2009).

2.  A chronic right ankle disability (diagnosed as 
posttraumatic arthritis in the right ankle) was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the claims of service connection for a left knee and a 
right ankle disability are resolved in the Veteran's favor, 
VCAA compliance need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background 

Service treatment records (STRs) have not been associated 
with the claims file and are regarded as fire damaged; 
however, DD-214 confirms that the Veteran received a 
parachute badge at Fort Benning, Georgia, in July 1953.

Private treatment records dating from 1984 show treatment for 
left knee derangement.

In a letter dated in July 2000, a private physician wrote 
that he had been treating the Veteran "for over 15 years."  
He recounted the Veteran's report to him of having made 
"numerous parachute jumps" while in-service.  He then 
opined that a current left knee and right ankle condition 
were incurred "during the line of duty."  

Private treatment records dated in 2003 refer to a history of 
longstanding left knee pain.

In correspondence dated in June 2004 the Veteran wrote "I 
have always had problems with my knees since (the) military 
and have believed these squat jumps were extremely 
detrimental to the ligaments in my knees."

During an August 2006 Board hearing the Veteran testified 
that he performed parachute jumps while in service.  He 
testified that "in those days you didn't go up complaining 
about twisted ankles or nothing like that."  He elaborated 
as follows:

On one of the mock ups I was going 
landing and I twisted a knee and an 
ankle.  Well I wouldn't have complained 
it at all but this Captain had done the 
same thing right ahead of me and he was 
standing there with somebody supporting 
him.  He said well I done the same thing 
we going to go to the medical facility.  
Well went to the medical facility in Fort 
[Benning].

In query to further questioning he indicated that his first 
treatment, post-service, was in or around 1973.

In letters dated in August 2006 a second private physician 
wrote that the Veteran was well known to him, and that he had 
seen him in the past for arthritis in his knees.  He reported 
that the Veteran was then complaining of bilateral ankle 
pain, worse in the right than the left.  Physical examination 
found effusion and joint line tenderness of the right lower 
extremity.  X-rays also showed "pretty significant 
osteoarthritis in both ankles and the tibial talar joint."  
The examiner then averred that "he has a history of being a 
paratrooper jumper, so I think that is probably where his 
problems come from."  That same private doctor again 
provided another statement of nexus that same month.

In June 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) joint examination.  Physical examination found 
the left knee to be "somewhat arthritic."  X-rays revealed 
"worsening osteoarthritis of the left knee with hyaline 
cartilage calcifications suggestive of CPPD deposition" and 
"degenerative changes with joint space narrowing of right 
ankle with soft tissue swelling."  Diagnosis was 
degenerative arthritis of the left knee and of the right 
ankle.  The examiner added as follows:

It is my opinion that he has age acquired 
degenerative joint disease of both his 
bilateral knees and his bilateral ankles.  
There is no indication of injury 
significant enough to cause traumatic 
arthritis in either his ankles or his 
knees while he was in the military.  My 
opinion is, is that his bilateral knees 
and his bilateral ankles are not due to 
his military service.

In October 2009 the Veteran underwent another C&P joints 
examination.  At that time he reported that he was airborne 
qualified and had had 26 jumps during service.  He further 
reported that he had twisted his left knee and right ankle 
during jump school, and that he had been placed on profile 
pursuant to said.  He said that he completed his airborne 
training a week late.  The examiner noted that there was no 
evidence of any treatment following service until 1983.  

Physical examination of the left knee found 18 degrees 
valgus.  Physical examination of the right ankle found it to 
be moderately enlarged compared to the left knee.  X-rays of 
the left knee revealed marked narrowing of both knee 
compartments associated with osteophyte formations and 
deformity of the patella, which the examiner opined "may be 
related to old trauma versus postoperative changes," as well 
as "linear calcifications in the joints suggestive of 
CPPD."  X-rays of the left ankle found marked soft tissue 
swelling over the lateral malleolus with narrowed irregular 
sclerotic cystic changes of the right ankle mortise.  
Diagnosis was posttraumatic arthritis of the left knee and 
right ankle.  The examiner then opined as follows:

It is more likely than not that the left 
knee and the right ankle are secondary to 
injuries in the service during jump 
school.

Legal criteria

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during active military service or is secondary to a 
service-connected disability.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

During his 2009 C&P examination, the Veteran reported that he 
injured his left knee and right ankle during jump school.  He 
added that this incident caused the delay of his graduation 
from jump school by one week, and maintained that he has had 
problems with his knees since service.  

Although STRs are not of record, DD-214 confirms the 
Veteran's participation in jump school at Fort Benning, 
Georgia.  Thus, parachute jumps are consistent with the types 
and circumstances of his service and his testimony in this 
regard is accepted as fact.  38 U.S.C.A. § 1154(a).

In this case, two private treating physicians and the 2009 
C&P examiner all aver that the Veteran's current left knee 
and right ankle posttraumatic osteoarthritis are related to 
his in-service jump school.  Although a 2007 C&P examiner 
opined that the Veteran's posttraumatic arthritis is not 
related to service, the Board notes that the examiner based 
his opinion on the premise that there was "no indication of 
injury significant enough to cause traumatic arthritis in 
either his ankles or his knees while he was in the 
military."  However, the Board does not find this opinion, 
as regards the Veteran's left knee and right ankle claims, to 
be probative.  Initially, since STRs are not of record, the 
2007 examiner's opinion is obviously not based on a review of 
those documents.  Indeed, the Veteran has provided compelling 
testimony to the contrary.  During his 2006 Board hearing he 
explained that participants in jump school did not complain 
of pain unless they simply could not walk, which he reports 
did in fact occur on one notable occasion; and the Board 
finds the Veteran's testimony regarding the circumstances of 
his service to be credible.  In addition, the June 2007 
opinion is flatly refuted by those from three other 
physicians (including that from a fellow C&P examiner).  As 
the probative evidence is decidedly in favor of the Veteran, 
service connection for a left knee disability and a right 
ankle disability is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for a right ankle disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


REMAND

In its November 2008 remand, the Board directed that the 
Veteran be asked "to clarify whether all private clinical 
records concerning disability of the knee and ankles are now 
on file."  The Board also requested that the Veteran be 
asked to "provide as much identifying information as 
possible concerning any Workman's Compensation claims for 
disability of the knees or ankles that he has filed since 
service discharge in December 1955, to include any claim 
filed for a job-related knee injury in approximately 
September 1987."  There is no indication in the claims file 
that either of these requests was carried out.  In accordance 
with Stegall, the issues of service connection for the right 
knee and the left ankle must be returned for full compliance 
with the November 2008 remand.  Stegall v. West, 11 Vet. App. 
268, 270-71 (holding that remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the Board's remand order).  

In addition to the foregoing, in its March 2007 remand the 
Board instructed that morning reports for C Battery, 319th 
Field Artillery Battalion, 82nd Airborne Division, at Ft 
Benning, Georgia, for the time period February 1953 to August 
1953, be requested.  In September 2009 the service department 
wrote that it needed the "complete name of organization to 
which Veteran was assigned at time of allegation."  In a 
December 2009 file memorandum the Appeals Management Center 
declared that the unit information provided by the Board in 
its March 2007 directive corresponded to Fort Bragg; not Fort 
Benning.  In response to a December 2009 telephone query from 
VA the Veteran stated that he could not recall the name of 
the unit that he was assigned to during jump school at Fort 
Benning.  

Courts have held that VA has a heightened duty to assist the 
Veteran with the development of his claim in cases, such as 
this, where service treatment records are unavailable.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 
455 F.3d 1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 
167 L. Ed. 2d 1093 (2007).  In light of this, and inasmuch as 
military records (such as morning reports) may contain 
evidence germane to the Veteran's claims of service 
connection for a right knee and a left ankle disorder, a 
request for service personnel records is warranted in order 
to ascertain the complete name of the Veteran's organization 
at Fort Benning.  Once obtained, a request for morning 
reports from Fort Benning for the time period February 1953 
to August 1953 should be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request a complete copy of the 
Veteran's Official Military Personnel File 
and associate said with the claims file.  
Once received, ascertain the complete name 
of the organization to which Veteran was 
assigned while in jump school at Fort 
Benning, Georgia, and request respective 
morning reports for the time periods 
February 1, 1953, to April 30, 1953; and 
May 1, 1953, to August 31, 1953.   

2.  Ask the Veteran to clarify whether all 
private clinical records concerning 
disability of the knee and ankles are now 
on file.  With respect to any such records 
that are not on file, request that he 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of each private care 
provider since military service.  

This should include the authorization 
forms for obtaining all clinical records 
from Dr. Rutledge and Dr. Figari, who 
rendered favorable medical opinions.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).  

3.  Request the Veteran to provide as much 
identifying information as possible 
concerning any Workman's Compensation 
claims for disability of the knees or 
ankles that he has filed since service 
discharge in December 1955, to include any 
claim filed for a job-related knee injury 
in approximately September 1987.  This 
should include the claim number or other 
identifying information as to that claim 
as well as all clinical sources involved 
in treatment or evaluation relevant to 
either such injury or such claim.  Obtain 
any Workman's Compensation decision and 
all associated records.  

4.  If, and only if, additional evidence 
is obtained, schedule the Veteran for a 
new examination and opinion regarding his 
claims for service connection for service 
connection for a right knee disorder and a 
left ankle disorder; or, if the Veteran 
prefers, send the claims file for review 
and an opinion regarding etiology of the 
claimed disorders.  In either case, the 
claims file must be made available to the 
examiner for review. 

If a new examination is done, all 
indicated tests should be done, and all 
findings reported in detail.  The examiner 
is then asked to opine as to whether it is 
at least as likely as not that a current 
right knee and/or eft ankle, if found, is 
related to service.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

5.  After the requested development is 
completed, re-adjudicate the claims.  If 
any benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


